Title: To Alexander Hamilton from Philip Church, 23 July 1799
From: Church, Philip
To: Hamilton, Alexander


          
            Dear Sir,
            Albany July 23rd. 1799
          
          According to your directions of the 17th. I was preparing to leave this for New York, when yours of the 19th arrived.
          It will be adviseable for me on many accounts, and indeed is my wish to remain here for a fortnight at least, to get my men in order, and to be enabled to judge which of them are to be trusted that they may remain, and that those of doubtful Characters may be sent to the Regimental Rendezvous. For since my last two men have deserted and as I well know that the future regularity of the company depended in great measure upon the recovering and punishing them, I ceased recruiting and with most of my Men pursued them in different directions they were fortunately taken two days after their desertion and are now in prison. I have also had apprehended two men for enticing to desert a Soldier who belonged to the Marines, they also are both in Goal not being yet able to procure Bail altho one of them is a man of property; this affair fell into my hands from the absence of the Lieutenant of Marines who having finished recruiting was then at Troy. I was cautious to take no step in this affair without previously consulting some Lawyer of eminence.
          Men have lately enlisted faster than ever, we have now 28 and should they increase in a fortnight’s time to 40. I shall bring with me about 20 of them together with the Deserters to West Chester. Pray make my kindest remembrances to my Aunt and your family and believe me dear Sir with true affection & respect Your obed Servt.
          
            Philip Church
          
          General Alexander Hamilton
        